Citation Nr: 0709218	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1984 to 
July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision, in which the RO 
assigned the veteran a 20 percent rating for his service-
connected residuals, fracture of the right tibia and fibula.  
The veteran filed a notice of disagreement (NOD) in May 2004, 
and the RO issued a statement of the case (SOC) in September 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2004.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

After review of the evidence of record, the Board finds that 
further development  of for the claim on appeal is necessary.  

In October 2004, the veteran identified a private physician, 
R.R., M.D., that treated him for his service-connected 
residuals, fracture of the right tibia and fibula in 2003.  
The veteran also submitted a Release and Authorization form 
to enable the RO to request those records on his behalf.  In 
October 2004, the RO sent a written request to Dr. R.R. and 
in November 2004, the RO received medical records from Dr. 
R.R.  However, the records received were noted to be for a 
person other than the veteran.  After realizing that the 
medical records were not for the correct person, the Board 
notes that the RO has not attempted to obtain the correct 
medical records from this private physician, Dr. R.R.  
Therefore, the Board finds that the RO should attempt to 
obtain the veteran's medical records from the private 
physician, Dr. R.R.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  If current authorization from the veteran is 
required, the RO should first request that the veteran submit 
such authorization.

In addition, in the March 2007 written brief presentation, 
the veteran's representative stated that in May 2003, the 
veteran's right knee gave out at work, which caused more 
damage to his right knee.  The representative also asserted 
that the veteran's service-connected residuals, fracture of 
the right tibia and fibula had gradually worsened since the 
injury in 2003.  The Board notes that the last comprehensive 
VA examination for the veteran's service-connected disability 
was conducted in September 2003.  Given the allegation of 
worsening disability, the veteran should be afforded a new 
examination to obtain pertinent medical information as to the 
severity of his residuals, fracture of the tibia and fibula.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994). 

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for 
increase.  38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled orthopedic examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, dated 
up to October 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Fayetteville VAMC since October 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Fayetteville VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's residuals, fracture of the tibia 
and fibula, from October 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  The RO should specifically request 
that the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from private physician, 
R.R., M.D (previously identified)., if 
needed.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
orthopedic examination for his residuals, 
fracture of the right tibia and fibula, by a 
physician, at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should conduct range of 
motion studies, expressed in degrees, and 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the physician 
should indicate the point at which pain 
begins.  He or she should also indicate 
whether, and to what extent, the veteran 
experiences likely or conceivable 
additional functional loss in the right 
knee due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of any knee; to 
the extent possible, he or she should 
express such additional functional loss in 
terms of additional degrees of limited 
motion of the right knee.

The physician should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

